Citation Nr: 1810877	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	Jane Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from August 1962 to December 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in November 2014. A transcript is of record.

Since then, in January 2015, the Board remanded the Veteran's claim for a VA examination.  The matter has now returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is related to his duties in service. In a March 2009 statement, the Veteran asserts that his disorder is related to an accident in service. Specifically, he states that while in training, there was a casualty because his friend accidentally dropped a grenade. See 3/30/2009, VA 21-4138. 

The AOJ attempted verification of the Veteran's stressor. However, the Joint Service Records Research Center (JSRRC), in coordination with the National Archives and Records Administration (NARA), were not able to locate any unit records from the Veteran's unit. Additionally, they were unable to locate any casualty reports that documented the death of the Veteran's friend.  Personnel Information Exchange System (PIES) also conducted a search, but was unable to locate any additional information to corroborate the Veteran's stressor. Multiple attempts have been made to verify this in-service stressor, and the stressor has not been verified. See 1/7/2010, VA Memo, at p. 1; 8/31/2017, Correspondence. Therefore, the Board finds that the examiner's reliance on this claimed stressor in diagnosing PTSD does not enable an award of service connection, as the claimed non-combat stressor is not verified. Arzio v. Shinseki, 602 F.3d, 1343, 1347 (Fed. Cir. 2010). 

However, the Veteran has also reported his belief that he developed PTSD as a result of his experience while in the stockades, to include threats and discrimination. See 4/15/2009 VA 21-4138 - Document A. In order to afford the Veteran every reasonable opportunity to substantiate his claim, the Board finds that an addendum opinion is necessary to determine whether his currently diagnosed PTSD is indeed attributable to these experiences. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records. 

2. Forward the claims file, including a copy of this remand, to the examiner who conducted the October 2017 VA opinion, or another examiner if that individual is not available, to provide an addendum opinion. (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.). Review of the claims file should be noted by the examiner. 

The examiner should once again be asked to respond to all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability had its onset in service, had its onset in the year immediately following service, is related to his reported stressor in service, or is other related to a disease or injury. 

(b) Does the Veteran meet the criteria for a diagnosis of PTSD?

(c) If the Veteran does meet the criteria for a diagnosis of PTSD, is the stressor of being placed in the stockades, threatened, and discriminated against, sufficient to cause his symptoms as well as whether his PTSD diagnosis is related to his reported stressor? 

Please note that the Veteran's claimed in-service grenade accident stressor WAS NOT VERIFIED. 

(d) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




